Appeal from the District Court of the United States for the Eastern District of Louisiana.
PER CURIAM.
The appeals in the above-entitled consolidated cause were heard shortly prior to the close of the last term, but, owing to the voluminous record and briefs and sickness among the judges, were not then decided. The controlling question is whether the supplies furnished by W. H. Brown Sons to the steamship Moorish Prince, and services rendered by Charles Hartman to the steamship British Prince, were supplies furnished and services rendered respectively on the credit of the ships, or upon contracts with, and on the credit of, the charterers, the Metropolitan Trading Association, Limited, of London. After a careful consideration of the conflicting evidence and of the able briefs and oral arguments submitted, we reach the conclusion that the decrees of the district court dismissing the appellant’s libels are in accordance with the preponderance of evidence, and therefore said decrees are affirmed.